Citation Nr: 0838816	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-43 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an initial (or staged) rating in excess of 
10 percent for service connected cervical spondylosis with 
HNP and radiculopathy, status post-fusion C6-C7.

2.	Entitlement to an initial (or staged) compensable rating 
for a service connected ulnar nerve injury of the left 
arm.

3.	Entitlement to service connection for migraine headaches 
(diagnosed as tension headaches).


REPRESENTATION

Appellant represented by: The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2003.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which granted service connection for a cervical spine 
disability, assigning a 10 percent rating, and an ulnar nerve 
disability, assigning a zero percent evaluation, both 
effective from November 9, 2003, the first day following the 
veteran's service discharge.  The RO issued a notice of the 
decision in November 2003.  Subsequently, and relevant to the 
instant appeal, the RO denied service connection for a 
migraine headache disorder in December 2003 and provided a 
notice of this decision in January 2004.  Thereafter, in June 
2004, veteran timely filed a Notice of Disagreement (NOD) as 
to the denial of service connection for migraine headaches 
and as to the assigned ratings for his service connected 
cervical spine and ulnar nerve disabilities.  Subsequently, 
in October 2004 the RO provided a Statement of the Case 
(SOC), and then, in December 2004, the veteran timely filed a 
substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in December 2005 where the veteran presented 
as a witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.  In July 2007 the 
Board remanded the case for additional development, to 
include obtaining VA treatment records in relation to his 
headache disorder from the Rainbow City Outpatient Clinic 
from November 2005 onward, scheduling the veteran for VA 
examinations, and readjudicating the veteran's claim for a 
higher rating for his service connected cervical spine 
disability under pre- and post-amendment versions of the 
applicable Diagnostic Codes.  The RO issued an SSOC with 
respect to the claims for a rating in excess of 10 percent 
for the service connected cervical spine disability and for a 
compensable evaluation for the left ulnar nerve disability in 
December 2007.

Also in December 2007, the RO granted service connection for 
tension headaches (claimed as migraine headaches), and issued 
a notice of this decision in January 2008.  As the RO has 
granted service connection for this disability and the 
veteran has not expressed disagreement with the decision, 
this represents a complete grant of the veteran's appeal of 
this issue.  The issue of entitlement to service connection 
for this disorder is moot, and therefore, it is therefore no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); see Long v. Principi, 17 Vet. App. 
555, 556-57 (2004) ("When the relief sought by an appeal or 
petition has been accomplished, the appropriate course of 
action is for the Court to dismiss the matter as moot").     

The Board notes, as it did in its July 2007 Decision, that 
the veteran appears to have raised the issue of service 
connection for right arm tingling, claimed as secondary to 
his service connected cervical spine disability.  
Additionally, in the recent September 2007 VA examination 
report, the clinician determined that there was no evidence 
of left arm ulnar neuropathy, but found that test results 
appeared to be "compatible with chronic cervical 
polyradiculopathy."  The Board therefore again REFERS the 
issue of right arm radiculopathy (and any other radiculopathy 
associated with the veteran's cervical spine disability) to 
the RO for appropriate action, to include adjudication of the 
issue after providing proper Veterans Claims Assistance Act 
(VCAA) notice.         


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's service connected cervical spondylosis with 
HNP and radiculopathy, status post-fusion C6-C7 is 
manifested by full or near full range of motion on 
examination, some ankylosis of part of the cervical spine, 
and reports of pain and flare-ups.

3.	The veteran's service connected ulnar nerve injury of the 
left arm is manifested by some tingling and numbness; 
nerve conduction tests reveal no ulnar neuropathy.  

4.	The RO granted service connection for tension headaches 
(claimed as migraine headaches) in January 2008, and the 
veteran has not indicated any objection to that decision. 


CONCLUSIONS OF LAW

1.	The criteria for an initial (or staged) rating in excess 
of 10 percent for service connected cervical spondylosis 
with HNP and radiculopathy, status post-fusion C6-C7 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3., 4.7, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5287, 5290 (2003) & Diagnostic Code 5237, 5243 (2007). 

2.	The criteria for an initial compensable rating for a 
service connected ulnar nerve injury of the left arm have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 8516 (2007).

3.	The appeal for service connection for migraine headaches 
(diagnosed as tension headaches) is dismissed.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2007 and November 2007 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims, and of the information it 
failed to provide in a timely fashion, any presumed prejudice 
has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The August 2007 and November 2007 letters from the RO satisfy 
these mandates.  The November 2007 letter informed the 
veteran about the type of evidence needed to support his 
higher rating claims, namely, proof that his service 
connected disabilities were worse than rated.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession, and the August 2007 letter informed the 
veteran about the manner in which VA calculates disability 
ratings and assigns effective dates in accordance with 
Dingess.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
November 2003 RO decision that is the subject of this appeal 
in its August 2007 or November 2007 letters.  Where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the December 
2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a September 2007 VA examination, which was thorough 
in nature and adequate for the purposes of deciding these 
claims.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to evaluations of the spine, 38 C.F.R. § 4.71a 
sets forth the schedule of ratings.  At the time the veteran 
filed his claim in June 2003, the following relevant 
provisions in 38 C.F.R. § 4.71a relating to evaluations of 
the cervical spine, were in effect:  Under Diagnostic Code 
5287, a veteran would receive a rating of 40 percent for 
unfavorable ankylosis of the cervical spine and 30 percent 
for favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5287 (2003).  Pursuant to Diagnostic Code 5290, a veteran 
would receive a maximum rating of 30 percent for severe 
limitation of motion of the cervical spine, a 20 percent 
evaluation for moderate limitation of motion and a 10 percent 
rating for slight limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).     

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying Diagnostic Codes underwent revisions, 
effective from September 26, 2003.  See 68 Fed. Reg. 51454 
(Aug. 27, 2003).  As a general matter, "[c]ongressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the amendment, the Board must evaluate the 
veteran's cervical spine disability under the pre-September 
2003 amendment version of 38 C.F.R. § 4.71a as well as the 
post-September 2003 amendment version.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

Relevant to the instant case, after September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, would 
receive a maximum 100 percent rating for unfavorable 
ankylosis of the entire spine, and would generate a 40 
percent rating for unfavorable ankylosis of the entire 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).  A veteran with forward flexion of the cervical spine 
to 15 degrees or less, or with favorable ankylosis of the 
entire cervical spine would receive a 30 percent evaluation, 
while a veteran with forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
with a combined range of motion of the cervical spine 
totaling not more than 170 degrees, or with muscle spasm or 
guarding severe enough to result in an abnormal gait of 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis would garner a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).   A 10 
percent rating is warranted for a veteran who exhibits 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, or with a combined range of 
motion of the cervical spine totaling more than 170 degrees, 
or muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  

The Board additionally comments that Note (1) directs that an 
adjudicator should evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately under an appropriate 
Diagnostic Code.  Note (2) accompanying the General Rating 
Formula for Diseases and Injuries of the Spine also indicates 
that for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Note (2) (2007).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Note 
(2) (2007).  Note (5) conveys that "[f]ixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis."    

As for intervertebral disc syndrome (IDS), under criteria 
effective from September 2002 (prior to the filing of the 
veteran's June 2003 claim), Note (6) calls for evaluation of 
this disability either under the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Note (6) (2007).  Under this criteria, a veteran 
with IDS who experiences incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months would generate a 10 percent 
evaluation, while a veteran with incapacitating episodes 
having a total duration of at least two weeks or but less 
than four weeks during the past 12 months would receive a 20 
percent rating.  A veteran with IDS manifested by 
incapacitating episodes lasting at least four weeks but less 
than six weeks during the past 12 months would receive a 40 
percent evaluation, and a veteran who has such episodes with 
a total duration of at least six weeks during the past 12 
months would garner a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  In addition, the regulation 
defines an "incapacitating episode" under Diagnostic Code 
5243 as a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1) (2007).   

The Board parenthetically notes that the regulations for IDS 
under Diagnostic Code 5293 that became effective on September 
23, 2002 (prior to the filing of the veteran's June 2003 
claim) contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
IDS is present in more than one spinal segment.  These notes 
were omitted when the criteria for IDS were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This  
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

Turning to evaluations of disabilities of the ulnar nerve, 38 
C.F.R. § 4.124a, Diagnostic Code 8516 sets forth the 
applicable rating criteria.  A veteran with mild incomplete 
paralysis of this nerve will receive a 10 percent rating, 
whether on the major or minor side, while he will generate 
ratings of 30 percent and 20 percent respectively when he has 
moderate incomplete paralysis on the major side or minor 
side.  Severe incomplete paralysis garners a 40 percent 
rating on the major side and a 30 percent rating on the minor 
side.  In addition, Diagnostic Code 8516 provides that when a 
veteran has complete paralysis of the ulnar nerve, the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened, 
he will receive a 60 percent rating on the major side and 50 
percent on the minor side.

The Board comments that where a Diagnostic Code, such as 
Diagnostic Code 8516, does not expressly provide for a zero 
percent evaluation, a zero percent evaluation shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.  

A note accompanying this schedule of ratings also states that 
the term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  
   
b. Initial Higher Ratings
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal), as here, and where a veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  

In either circumstance, the Board may assign separate ratings 
for separate periods of time based on the facts found, a 
practice known as "staged" rating.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007) (holding that "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"); Fenderson, 12 Vet. App. at 126.  
Such staged ratings "account[] 'for the possible dynamic 
nature of a disability while the claim works its way through 
the adjudication process.'"  Hart, supra (quoting O'Connell 
v. Nicholson, 21 Vet. App. 89, 93 (2007)).  Under Fenderson, 
however, the Board gives consideration to all the evidence of 
record only from the date of the veteran's claim.  See 
Fenderson, supra, at 126, 127.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
In June 2003 the veteran underwent a VA examination.  The 
examiner noted that the veteran had crushed his left distal 
arm and elbow under a heavy object in 2000, which resulted in 
an ulnar nerve contusion.  Skin lesions had healed well, and 
the veteran's ulnar nerve symptoms had significantly improved 
such that they were limited to occasional tingling down the 
ulnar aspect of the forearm and into the fourth and fifth 
fingers.  At this time, the veteran denied having any loss of 
grip strength, and demonstrated strong, equal grip in both 
hands.  A physical examination of the left arm and elbow 
disclosed normal results, except for production of some 
tingling upon firm palpation of the ulnar nerve.  

An October 2003 Addendum to this VA examination report 
indicated that the veteran had a history of neck pain and 
left arm paresthesias.  An MRI revealed that he had 
degenerated disk at the C6-C7 for which he underwent surgery 
a year before.  Since the surgery, the veteran indicated that 
he had some tingling down the left arm totally in the 
distribution of the ulnar nerve.  The veteran also stated 
that he would have a stiff neck upon waking in the morning 
about once per week, which would leave him with pain and 
about half of his normal neck range of motion for the 
remainder of the day.  He used no medications and the neck 
symptoms did not interfere with his job.  

A physical examination of the cervical spine revealed that he 
had extension to 40 degrees, 35 degrees flexion, 40 degrees 
lateral bending in each direction, and 60 degrees rotation in 
each direction.  X-rays performed in June 2003 indicated that 
the veteran had C6-C7 anterior fusion and bilateral moderate 
to severe neural foraminal stenosis, with remaining disk 
space heights and vertebral bodies preserved and a suggestion 
of osteopenia.  Based on these data, the examiner diagnosed 
the veteran with status-post C6-C7 diskectomy and fusion, 
with minimal subsequent symptoms and range of motion 
impairment.   

In his December 2004 substantive appeal the veteran noted 
that he felt constant pain in the neck and left arm areas.  

At his December 2005 Travel Board hearing, the veteran 
testified that his cervical spine disability was the same as 
it had been a few years earlier.  Hearing Transcript at 2.  
He also noted that his neck would become stiff when working, 
which required him to take a break to rest it.  Hearing 
Transcript at 3.  The veteran conveyed that he did not have 
constant pain in the neck, but that he just had an aching 
always.  Hearing Transcript at 3.  The veteran stated also 
that he did not receive treatment for his neck currently, and 
that he did not have the same range of motion as he did prior 
to his cervical spine surgery.  Hearing Transcript at 4, 5.  
This disability was not incapacitating, and the veteran 
testified that he took no medication for it, except for Aleve 
or Tylenol when it became stiff after work.  Hearing 
Transcript at 4.

As for the ulnar nerve disability, the veteran conveyed that 
he felt tingling and numbness in the left arm on a permanent 
basis.  Hearing Transcript at 5-6.  He noted that this 
sensation worsened when he held his left arm above the head, 
and that he felt tingling in both arms and two of his left 
fingers.  Hearing Transcript at 6-7, 8, 10.  The veteran 
conveyed that the finger tingling sensation impacted his 
grip, but that he had not consulted with a doctor in relation 
to this ulnar nerve disability.  Hearing Transcript at 7, 9.  
He also indicated that he believed that his left arm had lost 
about 85 percent of its strength.  Hearing Transcript at 9.                  

The veteran underwent another VA examination to assess the 
current severity of his service connected cervical spine 
disability and ulnar nerve disability in September 2007; the 
examiner reviewed the claims file.  With respect to the 
veteran's cervical spine disability, the examiner noted that 
the veteran had undergone surgery to fuse the C6-C7 vertebrae 
in 2002.  The veteran had no history of incontinence, 
erectile dysfunction, paresthesias, leg or foot weakness, 
unsteadiness or dizziness, although he did have numbness.  
The veteran also did not have fatigue, weakness or spasms of 
the cervical spine, but did report experiencing decreased 
range of motion, stiffness and pain.  Moderate aching pain 
and flare-ups would occur weekly to monthly upon flexion and 
extension of the neck, and the veteran represented that he 
believed that these flares and pain would cause 25 percent 
additional limitation of motion.  As for IDS, the examiner 
stated that the veteran had not experienced incapacitating 
episodes for the cervical spine region in the past 12 months.  

An examination of the cervical spine revealed no muscle 
spasms, atrophy guarding, tenderness or weakness, and no pain 
on motion to the left or right.  He exhibited full range of 
motion of the neck from zero degrees to 45 degrees in flexion 
and extension, zero degrees to 45 degrees in left and right 
lateral flexion, and zero degrees to 80 degrees bilateral 
lateral rotation, all of which motions occurred without pain 
and without limitation of motion of repetitive use.  The 
veteran had no abnormal gait or spinal contour.  The examiner 
determined that the veteran did have ankylosis of part of the 
cervical spine, but that he did not have unfavorable 
ankylosis.  A radiology report revealed no other bony 
abnormality of the cervical spine, and the clinician 
therefore diagnosed the veteran with C6-C7 fusion with 
residual radiculopathy.                        

Turning to the left ulnar nerve disability, the veteran 
complained that he had occasional numbness in the fourth and 
fifth left fingers.  Elevation of his arm worsened the hand 
numbness, which caused an additional 25 percent limitation of 
motion.  He used no assistive devices, and rest alleviated 
his symptoms.  Since the onset of this disability in the 
1990s, the clinician noted that the veteran's condition had 
improved.  A motor exam revealed that the veteran had normal 
muscle strength and tone, as well as a normal sensory 
examination, which included light touch, pain prick, 
vibratory sense and position sense.  The clinician noted that 
the function of any joint was not affected by the veteran's 
nerve disability, and nerve conduction and EMG studies 
disclosed no evidence of ulnar neuropathy, although the 
electrophysiolgic findings were compatible with chronic 
cervical polyradiculopathy.  
Based on these data, the examiner determined that the veteran 
had no evidence of ulnar neuropathy.   

The examiner also observed that veteran was currently 
employed fulltime as an overhead crane technician, and had 
been for one to two years.  He had no time lost from work 
because of either the ulnar nerve or cervical spine 
disabilities.  The clinician also noted that the ulnar nerve 
disability and the cervical spine disability had no 
significant effects on the veteran's occupation or usual 
daily activities.    

b. Discussion
The Board determines that the evidence weighs against the 
veteran's claim for a rating in excess of 10 percent for his 
service connected cervical spine disability.  Specifically, 
although the Board recognizes that the veteran had complained 
of pain or aching in the cervical spine area during the 
pendency of this appeal, he has demonstrated either 
completely full range of motion (in September 2007) or near 
full range of motion (in October 2003), which weighs against 
his claim for an evaluation in excess of 10 percent under 
Diagnostic Codes 5290 (2003) or 5237 (2007).  That is, the 
veteran exhibited forward flexion in excess of 30 degrees in 
both October 2003 and in September 2007, and the October 2003 
examiner qualified the veteran's range of motion impairment 
of the cervical spine as "minimal."  At this time, the 
veteran's combined range of motion amounted to 275 degrees, 
well in excess of the 170 degrees required for the next 
higher rating of 20 percent under Diagnostic Code 5237 
(2007).  Such evidence preponderates against the claim, as 
does the fact that the most recent September 2007 range of 
motion testing actually demonstrated improvement over time, 
with a completely full and normal range of motion of the 
cervical spine, without pain or decrease in motion on 
repetition. 

The medical evidence also shows that the veteran does not 
have fatigue, weakness, tenderness, guarding, spasms, an 
abnormal gait or an abnormal spinal contour in relation to 
the cervical spine disability, which preponderates against 
the claim under these Codes.  Although the Board notes that 
the veteran has stated in October 2003 and in September 2007 
that he has flare-ups of pain on a monthly basis with 
accompanying decreased range of motion and weakness, even 
when considering such DeLuca factors, the Board still 
determines that a 10 percent rating, at most, is warranted 
given the fact that the veteran otherwise has had completely 
normal or near normal range of motion upon testing.  The 
veteran's December 2005 testimony that the severity of his 
cervical spine disability had remained essentially the same 
for a number of years also bolsters the Board's conclusion in 
this regard.     

The medical evidence also reflects that the veteran does not 
have favorable or unfavorable ankylosis of the entire 
cervical spine, as required for ratings above 10 percent 
under Diagnostic Code 5287 (2003) or Diagnostic Code 5237 
(2007).  The evidence also fails to reflect that the veteran 
has experienced any incapacitating episodes as contemplated 
by Diagnostic Code 5243 for IDS, and the veteran himself 
testified in December 2005 that he has not experienced 
incapacity as a result of this disability.  Accordingly, a 
rating in excess of 10 percent under these applicable 
Diagnostic Codes is denied. 

The Board notes that the RO appears not to have adjudicated 
the veteran's higher rating claim for his cervical spine 
disability under the pre-September 2003 amendment version of 
the applicable Diagnostic Codes.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).  
However, the Board determines that no prejudice to the 
veteran has resulted, as the Board has given full 
consideration to these Codes.  Additionally, the veteran, in 
his May 2008 Written Brief Presentation raised no objection 
to the Board's consideration of the issues on appeal despite 
the fact that the RO did not analyze the claim under the pre-
amendment Diagnostic Codes.  Under such a circumstance, the 
Board determines that the veteran has undergone no prejudice 
with its adjudication of the matter.

Turning to the veteran's claim for a compensable evaluation 
for his service connected left ulnar nerve disability, the 
Board similarly determines that the evidence weighs against 
this claim.  In particular, although the veteran has 
consistently complained of some tingling of the left arm and 
fourth and fifth fingers, he had a normal grip on medical 
examination in July 2003 and again in September 2007, which 
weighs against his claim.  While the Board acknowledges the 
veteran's testimony in December 2005 that his ulnar nerve 
disability impacted his left hand grip and strength, as noted 
above, the subsequent, September 2007 VA examination detected 
no such impairment, and instead test results disclosed that 
the veteran had normal muscle strength and tone of the left 
arm, in addition to a normal sensory examination.  Such 
evidence preponderates against the claim.  Additionally, the 
medical evidence of record appears to demonstrate some 
improvement of the veteran's left ulnar nerve disability, as 
reflected by the September 2007 medical examination where the 
clinician determined that the veteran did not have ulnar 
neuropathy.  As the evidence overall weighs against the claim 
for an initial compensable rating for this disability, the 
claim is denied.   

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected 
disabilities have necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or have 
caused a marked interference with employment.  As reflected 
in the September 2007 VA examination report the veteran 
indicated that he had not missed work because of his service 
connected cervical spine and ulnar nerve disabilities, and he 
conveyed similar sentiments back in October 2003.  Moreover, 
the September 2007 VA clinician objectively determined that 
these disabilities had no significant impact on the veteran's 
occupation.  Thus, in the absence of requisite factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating for his cervical spine 
and ulnar nerve disabilities pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


IV. Conclusion 
For the reasons stated above, the Board finds that an initial 
higher ratings for the veteran's service connected cervical 
spine and left ulnar nerve disabilities are not warranted.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  




ORDER

An initial (or staged) rating in excess of 10 percent for 
service connected cervical spondylosis with HNP and 
radiculopathy, status post-fusion C6-C7 is denied.

An initial (or staged) compensable rating for a service 
connected ulnar nerve injury of the left arm is denied.

The appeal for service connection for migraine headaches 
(diagnosed as tension headaches) is dismissed.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


